

115 HR 7043 IH: Better Airplane Noise Standards Act
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7043IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018
				Ms. Meng introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Federal Aviation Administration to complete within 1 year the ongoing evaluation of
			 alternative airplane noise metrics to the current Day Night Level (DNL) 65
			 standard.
	
 1.Short titleThis Act may be cited as the Better Airplane Noise Standards Act. 2.Alternative airplane noise metric evaluation deadline Not later than 1 year from the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall complete the ongoing evaluation of alternative metrics to the current Day Night Level (DNL) 65 standard.
		